 

Exhibit 10.1

 



FORM OF

 

TARONIS FUELS, INC.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for in the
principal amount set forth below and agrees to purchase from TARONIS FUELS, INC.
(the “Issuer”) Common Stock of the Issuer (the “Common Stock” or the
“Securities”). The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Common Stock”.

 



Subscriber Information
 

Common Stock to be Purchased

 

Amount of Securities:

_____________________________________     (Name of Subscriber)           Account
Reference (if applicable):  _________    

 

X_______________________________
(Signature of Subscriber – if the Subscriber is an Individual)

 

Total Subscription Price: $

(the “Subscription Amount”, plus wire fees if applicable)

   

 



 

X___________________________________

   

(Signature of Authorized Signatory – if the Subscriber is not an Individual)

 

_____________________________________

(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)

 

(SSN or other Tax Identification Number of the Subscriber)

 

_____________________________________

(Subscriber’s Address, including postal or zip code)

 

 ______________________________________

(Telephone Number)
(Email Address)

 

 

 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

 

____________________________________________

(Name of Disclosed Principal)

 

____________________________________________

(Address of Disclosed Principal)

 

____________________________________________

(Account Reference, if applicable)

 

____________________________________________

(SSN or other Tax Identification Number of Disclosed Principal)

 

Register the Common Stock as set forth below:

 

_____________________________________

(Name to Appear on Stock Certificate)

 

_____________________________________

(Account Reference, if applicable)

 

____________________________________

(Address, including postal or zip code)

 

Deliver the Common Stock as set forth below:

 

____________________________________________

(Attention - Name)


____________________________________________

(Account Reference, if applicable)

 

____________________________________________

(Street Address, including postal or zip code – no PO Boxes permitted)

 

____________________________________________

(Telephone Number)

 

Number and kind of securities of the Issuer already held, directly or
indirectly, or over which control or direction is exercised by, the Subscriber,
if any (i.e., shares, warrants, options):

 

_____________________________________

 

_____________________________________

 

   

 

   

 

 

ACCEPTANCE

 

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the ___day of June 2020 (the “Closing Date”).

 

TARONIS FUELS, INC.

 

Per:       Authorized Signatory  

 

 2 

   

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR COMMON STOCK

 

1. Subscription

 

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase the Common Stock in the principal amount
as set forth on page 2 of this Agreement for the Subscription Amount shown on
page 2 of this Agreement, which is tendered herewith (such subscription and
agreement to purchase being the “Subscription”), and the Issuer agrees to sell
the Common Stock to the Subscriber, effective upon the Issuer’s acceptance of
this Agreement.

 

  1.1.1 The Subscriber hereby confirms and acknowledges that the Issuer may use
the Subscription Amount, either in part or in full, in any manner as the Issuer
deems advisable.         1.1.2 The shares of common stock of the Issuer have
been priced at $0.10 per share. The Subscriber acknowledges that the price per
share many not have any relation to the Company’s present market value, market
price or book value.

 

1.2 All dollar amounts referred to in this Agreement are in lawful money of the
United States of America, unless otherwise indicated.

 

2. Payment

 

2.1 Payment of the Aggregate Subscription Price is required upon submission of
the subscription documents.

 

2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
or on behalf of the Issuer. In the event that this Agreement is not accepted by
the Issuer for whatever reason, which the Issuer expressly reserves the right to
do, the Issuer will return the Subscription Amount (without interest thereon) to
the Subscriber at the address of the Subscriber as set forth on page 2 of this
Agreement, or as otherwise directed by the Subscriber.

 

3. Documents Required from Subscriber

 

3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:

 

(a) this Agreement;

 

(b) if the Subscriber is a U.S. Purchaser (as defined in Exhibit A), the United
States Accredited Investor Questionnaire (the “Questionnaire”) attached as
Exhibit A;

 

(c) such other supporting documentation that the Issuer or the Issuer’s legal
counsel may request to establish the Subscriber’s qualification as a qualified
investor; and

 

(d) the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

 

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

 

 3 

   

 

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s legal
counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber. The Subscriber acknowledges and agrees that the
Issuer and the Issuer’s legal counsel have given the Subscriber the opportunity
to seek, and are hereby recommending that the Subscriber obtain, independent
legal advice with respect to the subject matter of this Agreement and, further,
the Subscriber hereby represents and warrants to the Issuer and the Issuer’s
legal counsel that the Subscriber has sought independent legal advice or waives
such advice.

 

4. Conditions and Closing. The Subscriber acknowledges that the Common Stock
will be available for delivery within five (5) Business Days of the Issuer’s
acceptance of the subscription hereunder, provided that the Subscriber has
satisfied the requirements of Section 3 hereof and the Issuer has accepted this
Agreement.

 

5. Acknowledgements and Agreements of the Subscriber. The Subscriber
acknowledges and agrees that:

 

(a) none of the Securities have been or will be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Section 902 of Regulation S),
except in accordance with the provisions of Regulation S under the 1933 Act
(“Regulation S”), pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable securities laws;

 

(b) the Issuer has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act or any other applicable securities laws;

 

(c) the Issuer will refuse to register the transfer of any of the Securities to
a U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws;

 

(d) the decision to execute this Agreement and to acquire the Securities has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Issuer and such decision is based entirely upon a review
of any public information which has been filed by the Issuer with the United
States Securities and Exchange Commission (the “SEC”) (collectively, the “Public
Record”);

 

(e) the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaire, as applicable, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber will promptly notify
the Issuer;

 

(f) there are risks associated with the purchase of the Common Stock, as more
fully described in the Public Record, all of which have been reviewed and hereby
acknowledged by the Subscriber;

 

(g) the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of, and receive answers from, the Issuer in
connection with the distribution of the Common Stock hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

 

 4 

   

 

(h) a portion of the Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
security on terms as set out in such agreement;

 

(i) finder’s fees or broker’s commissions may be payable by the Issuer to
finders who introduce subscribers to the Issuer in accordance with applicable
securities laws;

 

(j) the books and records of the Issuer were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
its legal counsel and/or its advisor(s);

 

(k) all of the information which the Subscriber has provided to the Issuer is
correct and complete and if there should be any change in such information prior
to the Closing, the Subscriber will immediately notify the Issuer, in writing,
of the details of any such change;

 

(l) the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire, as applicable, and
the Subscriber will hold harmless the Issuer from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Agreement or the Questionnaire, as applicable;

 

(m) any resale of the Common Stock by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee, including resale restrictions imposed
under United States securities laws and additional restrictions on the
Subscriber’s ability to resell any of the Common Stock in any other jurisdiction
under applicable securities laws;

 

(n) it is the responsibility of the Subscriber to find out what any applicable
resale restrictions are and to comply with such restrictions before selling any
of the Common Stock;

 

(o) the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Common Stock and with respect to applicable resale restrictions, and it is
solely responsible (and the Issuer is not in any way responsible) for compliance
with:

 

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Common Stock hereunder, and

 

(ii) applicable resale restrictions;

 

(p) there may be material tax consequences to the Subscriber of an acquisition
or disposition of the Common Stock and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Common Stock;

 

(q) the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to offer or sell the Securities through a person registered to sell securities
under applicable securities laws, and, as a consequence of acquiring the
Securities pursuant to such exemption, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages, may not be available to the Subscriber;

 

(r) no documents in connection with the issuance of the Securities have been
reviewed by the SEC or any other securities regulators;

 

(s) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities;



 

 5 

   

 

(t) there is no government or other insurance covering any of the Securities;

 

(u) hedging transactions involving the Securities may not be conducted unless
such transactions are in compliance with the provisions of the 1933 Act and in
each case only in accordance with applicable securities laws; and

 

(v) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

 

6. Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Issuer (which representations and warranties will
survive the Closing) that:

 

(a) Unless the Subscriber has completed Exhibit A, the Subscriber is not a U.S.
Purchaser;

 

(b) the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

 

(c) if the Subscriber is resident outside of the United States:

 

(i) the Subscriber is knowledgeable of, or has been independently advised as to,
the applicable securities laws having application in the jurisdiction in which
the Subscriber is resident (the “International Jurisdiction”) which would apply
to the offer and sale of the Securities;

 

(ii) the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws of the International
Jurisdiction or, if such is not applicable, the Subscriber is permitted to
purchase the Securities under applicable securities laws of the International
Jurisdiction without the need to rely on any exemptions;

 

(iii) the applicable laws and regulations of the International Jurisdiction do
not and will not require the Issuer to make any filings or seek any approvals of
any kind from any securities regulator of any kind in the International
Jurisdiction in connection with the offer, issue, sale or resale of any of the
Securities;

 

(iv) the purchase of the Securities by the Subscriber does not trigger:

 

  A. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

  B. any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 

 6 

   

 

(v) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 

(d) the Subscriber: (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingences, (ii) has no need for
liquidity in this investment, (iii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities, (iv) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
(v) can afford the complete loss of the Subscription Amount;

 

(e) the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

 

(f) the entering into of this Agreement and the transactions contemplated hereby
do not and will not result in the violation of any of the terms and provisions
of any law applicable to, and, if applicable, any of the constating documents
of, the Subscriber or of any agreement, written or oral, to which the Subscriber
may be a party or by which the Subscriber is or may be bound;

 

(g) the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

 

(h) the Subscriber has received and carefully read this Agreement;

 

(i) the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

 

(j) the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way for the Subscriber’s decision to invest in the
Securities and the Issuer;

 

(k) the Subscriber is not an underwriter of, or dealer in, any of the
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 

(l) the Subscriber is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in any of the Securities with any other person;

 

(m) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media,
or broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

 7 

   

 

(n) the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities, provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable securities laws or
under an exemption from such registration requirements; and

 

(o) no person has made to the Subscriber any written or oral representations:

 

(i) that any person will resell or repurchase any of the Securities,

 

(ii) that any person will refund the purchase price of any of the Securities, or

 

(iii) as to the future price or value of any of the Securities.

 

In this Agreement, the term “U.S. Person” will have the meaning ascribed thereto
in Regulation S, and for the purpose of this Agreement includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

 

(p) The Subscriber should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations.

 

(i) The Subscriber represents that the amounts invested by it in the Issuer in
the offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;

 

(ii) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. You are advised that the Issuer may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Subscriber agrees to promptly notify
the Issuer should the Subscriber become aware of any change in the information
set forth in these representations. The Subscriber understands and acknowledges
that, by law, the Issuer may be obligated to “freeze the account” of the
Subscriber, either by prohibiting additional subscriptions from the Subscriber,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations. These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs;

 

 



1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.



 

 8 

   

 

(iii) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber;
(2) any person controlling or controlled by the Subscriber; (3) if the
Subscriber is a privately-held entity, any person having a beneficial interest
in the Subscriber; or (4) any person for whom the Subscriber is acting as agent
or nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

(iv) If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Issuer that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate

 

7. Representations and Warranties will be Relied Upon by the Issuer. The
Subscriber acknowledges and agrees that the representations and warranties
contained in this Agreement and the Questionnaire, as applicable, are made by it
with the intention that such representations and warranties may be relied upon
by the Issuer and the Issuer’s Counsel in determining the Subscriber’s
eligibility to purchase the Securities under applicable laws, or, if applicable,
the eligibility of others on whose behalf the Subscriber is contracting
hereunder to purchase the Securities under applicable laws. The Subscriber
further agrees that, by accepting delivery of the certificate representing the
Securities, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

 

8. Acknowledgement and Waiver. The Subscriber has acknowledged that the decision
to acquire the Securities was solely made on the basis of the Public Record. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Securities.

 

9. Legending of Securities. The Subscriber hereby acknowledges that, upon the
issuance thereof, and until such time as the same is no longer required under
applicable securities laws, any certificates representing any of the Securities
will bear a legend in substantially the following form:

 



 





2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 



 9 

   

 

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS.”

 

The Subscriber hereby acknowledges and agrees to the Issuer making a notation on
its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Agreement.

 

10. Collection of Personal Information

 

10.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering. The Subscriber acknowledges that its
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be included in record
books in connection with the Offering and may be disclosed by the Issuer to: (a)
stock exchanges or securities regulatory authorities, (b) the Issuer’s registrar
and transfer agent, (c) tax authorities, (d) authorities pursuant to the PATRIOT
Act (U.S.A.) and (e) any of the other parties involved in the Offering,
including the Issuer’s legal counsel. By executing this Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber’s personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) for the foregoing purposes and to the retention of such personal
information for as long as permitted or required by applicable laws.
Notwithstanding that the Subscriber may be purchasing the Common Stock as agent
on behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

 

10.2 Furthermore, the Subscriber is hereby notified that the Issuer may deliver
to any government authority having jurisdiction over the Issuer, the Subscriber
or this Subscription, including the SEC and/or any state securities commissions,
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
Shares or other securities of the Issuer owned by the Subscriber, the principal
amount of Common Stock purchased by the Subscriber, the total Subscription
Amount paid for the Common Stock and the date of distribution of the Common
Stock.

 

11. Costs. The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any legal
counsel retained by the Subscriber) relating to the purchase of the Common Stock
will be borne by the Subscriber.

 

12. Governing Law. This Agreement is governed by the laws of the State of
Delaware (without reference to its rules governing the choice or conflict of
laws).

 

13. Survival. This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, will survive and
continue in full force and effect and be binding upon the Issuer and the
Subscriber, notwithstanding the completion of the purchase of the Securities by
the Subscriber.

 

 10 

   

 

14. Assignment. This Agreement is not transferable or assignable.

 

15. Severability. The invalidity or unenforceability of any particular provision
of this Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

16. Entire Agreement. Except as expressly provided in this Agreement and in the
exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Securities and
there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.

 

17. Notices. All notices and other communications hereunder will be in writing
and will be deemed to have been duly given if hand delivered or transmitted by
any standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed copy.
Notices to the Subscriber will be directed to the address of the Subscriber set
forth on page 2 of this Agreement and notices to the Issuer will be directed to
it at the address of the Issuer set forth on page 3 of this Agreement.

 

18. Counterparts and Electronic Means. This Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, will
constitute an original and all of which together will constitute one instrument.
Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the Closing Date.

 

19. Exhibits. The exhibits attached hereto form part of this Agreement.

 

20. Indemnity. The Subscriber will indemnify and hold harmless the Issuer and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire or in
any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect, or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.

 

21. Down Round Protection. If the Company issues shares of its common stock or
convertible preferred equity in connection with an up-listing to a national
stock exchange for a purchase price per share less than the purchase price per
share hereunder (a “Down Round”), the Company will issue additional Securities
(for no additional consideration) to the Subscriber such that the effective
purchase price per share (calculated by dividing the Purchase Price by the total
shares (including the additional shares)) is equal to the purchase price per
share paid by investors in the Down Round. Notwithstanding the foregoing, the
maximum number of shares that may be issued to a Subscriber as a result of a
Down Round shall not exceed twenty-five (25%) of that number of Securities
purchased hereunder. However, the issuance of Securities by the Company shall
not constitute a Down Round for purposes of this Agreement: (i) the issuance of
equity or exercise of stock options or the conversion of convertible securities,
in each case, issued to employees, directors of, or consultants to the Company
pursuant to a plan, agreement or arrangement approved by the Company; (ii) a
dividend or distribution payable to holders of capital stock of the Company;
(iii) a subdivision (by stock split, recapitalization or otherwise) of
outstanding shares of the Company into a greater number of shares, or (iv) any
other equity or debt offering made without regard to an up-listing.

 

22. Registration Rights. The Company agrees that within 45 days of the closing
of the Offering, the Company will file a re-sale registration statement, which
registration statement will include the Securities purchased by the Subscriber
herein. Any costs associated with the preparation and filing of the registration
statement shall be paid by the Company.

 

 11 



 